Appeal Reinstated and Order filed October 13, 2022




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00505-CV
                                    ____________

FERCAN KALKAN; TXMV2017, LLC; AND ENKB-MONTICELLO, LLC;
                          Appellants

                                          V.

                         PABLO SALAMANCA, Appellee


                     On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2022-33737

                                       ORDER

      On August 16, 2022, we abated this appeal for mediation. On October 7,
2022, we were notified the case was not settled. The appeal is reinstated, and
appellants’ brief is due thirty (30) days from the date of this order.

                                    PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.




Panel Consists of Justices Jewell, Bourliot, and Zimmerer.